Case 2:20-cv-13278-LJM-RSW ECF No. 8, PageID.176 Filed 02/11/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

  RISHI BHASIN; ANNE JAMES; NELSON                    Case No.: 2:20-cv-13278
  OTERO; FIRST PLUS FUNDING, INC.;
  FIRST ALLIED FINANCIAL SERVICES,                    Hon. Laurie J. Michelson
  INC.; and RELIANCE MORTGAGE
  SERVICE, on behalf of themselves and all            Magistrate R. Steven Whalen
  others similarly situated,

             Plaintiffs,

      vs.

  UNITED SHORE FINANCIAL SERVICES,
  LLC d/b/a UNITED WHOLESALE
  MORTGAGE,

             Defendant.


              NOTICE OF APPEARANCE OF ALANA KARBAL

      PLEASE TAKE NOTICE that Alana Karbal of the law offices of SOMMERS

SCHWARTZ, P.C., is admitted to practice in this Court and hereby enters her

appearance as another attorney of record for the Plaintiffs, individually and as their

representative of a class of similarly situated persons, in the within cause of action.

                                        SOMMERS SCHWARTZ, P.C.

Dated: February 11, 2021                By: /s/ Alana Karbal
                                        Alana Karbal (P82908)
                                        One Towne Square, 17th Floor
                                        Southfield, Michigan 48076
                                        (248) 355-0300
                                        akarbal@sommerspc.com


                                           1
Case 2:20-cv-13278-LJM-RSW ECF No. 8, PageID.177 Filed 02/11/21 Page 2 of 2




                          CERTIFICATE OF SERVICE
I hereby certify that on February 11, 2021, I electronically filed the forgoing

document with the Clerk of the Court using the ECF system, which will send

notification of such filing to all counsel of record.

                                         /s/ Alana Karbal
                                         Alana Karbal (P82908)
                                         Sommers Schwartz, P.C.
                                         One Towne Square, 17th Floor
                                         Southfield, MI 48076
                                         (248) 355-0300
